 



EXHIBIT 10.1
Execution Version
SECOND AMENDMENT TO MASTER AGREEMENT
     THIS SECOND AMENDMENT TO MASTER AGREEMENT (this “Amendment”) dated as of
August 3, 2007, by and among BASTOGNE, INC., a Nevada corporation (“SPV”),
CHECKFREE SERVICES CORPORATION, a Delaware corporation (“Servicer”), CHECKFREE
CORPORATION, a Delaware corporation (“Parent”), but solely in its capacity as
Parent under Sections 7.2, 7.7, 7.9, 7.16, 7.18 and 9.7 of the Master Agreement,
as amended previously pursuant to First Amendment to Master Agreement, and
SUNTRUST BANK, a Georgia state-chartered commercial bank (“Bank”).
     WHEREAS, SPV, Servicer and the Bank are parties to that certain Master
Agreement, dated as of August 5, 2003 (the “Original Agreement”), and, with
Parent, are parties to the First Amendment to Master Agreement, dated as of
April 13, 2006 (together with the Original Agreement, the “Master Agreement”);
     WHEREAS, SPV, Servicer, Parent and Bank desire to amend certain provisions
of the Master Agreement pursuant to the terms and conditions contained herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereby agree as follows:
     Section 1. Specific Amendments to Master Agreement. The Master Agreement is
hereby amended as follows:
          (a) Section 11.4(h) of the Master Agreement is deleted in its entirety
and the following is substituted in lieu thereof:
     “Unless otherwise terminated in accordance with the terms of this
Agreement, this Agreement shall terminate on the earlier of (i) October 31, 2007
or (ii) if Bank, SPV and Servicer enter into one or more agreements, with terms
and conditions which are satisfactory to each in their respective sole and
absolute discretion, to govern a period of time during which the Bank would
continue to provide any of the Services while the Services are being
transitioned from Bank to, and also conducted by, Bank of America, National
Association (“Bank of America”) and Branch Banking and Trust Company (“BB&T”),
the date all Services are transitioned and transferred from Bank to Bank of
America and BB&T.
          (b) Section 4.4 of the Master Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
     “SECTION 4.4 FILE LIMITS. SPV and Servicer acknowledge and agree that
neither SPV nor Servicer, on behalf of SPV, shall originate any ACH Transmission
which would cause (a) the aggregate total dollar amount of all ACH Transmissions
of ACH credit entries originated on any Business Day to exceed the lesser of (i)
$2.50 billion, or (ii) as calculated by Bank, the sum of (A) the Immediate Fair
Market Value of all cash and Investments in the Accounts at the time of such ACH
Transmission, plus (B) 90% of the aggregate total dollar amount of all ACH debit
entries which have been originated on such Business Day at the time of

1



--------------------------------------------------------------------------------



 



such ACH Transmission, as reported by the Federal Reserve Bank (the “Credit
Cap”), or (b) the aggregate total dollar amount of all ACH Transmissions of ACH
debit entries originated on any Business Day to exceed $2.50 billion (the “Debit
Cap”). For purposes of calculating compliance with the Credit Cap and the Debit
Cap, any ACH Transmission originated after the close of any Fed ACH Business Day
on a Friday but before the start of the Fed ACH Business Day on the following
Monday shall be included in the aggregate amount of credit entries and debit
entries originated on the prior Fed ACH Business Day. Bank shall have no
obligation to fund the payment of any ACH Transmission that causes the aggregate
total dollar amount of ACH credit entries originated on any Banking Day to
exceed the Credit Cap or the aggregate total dollar amount of ACH debit entries
originated on any Banking Day to exceed the Debit Cap, and Bank may order the
Federal Reserve Bank to reject any such ACH Transmission, but shall have no
liability for failing to do so.”
          (c) The first sentence of Section 5.2(c) is deleted in its entirety
and the following substituted in lieu thereof:
     “Neither SPV nor Servicer, on behalf of SPV, will initiate any RPPS
Transmission which would cause the aggregate total dollar amount of all RPPS
Transmissions originated on any Business Day to exceed the lesser of (i)
$325,000,000, or (ii) as calculated by Bank, the sum of (a) the Immediate Fair
Market Value of all cash and Investments in the Accounts at the time of such
RPPS Transmission, plus (b) 90% of the aggregate total dollar amount of all ACH
debit entries which have been originated on such Business Day at the time of
such RPPS Transmission, as reported by the Federal Reserve Bank, less (c) the
aggregate total dollar amount of all ACH credit entries which have been
originated on such Business Day at the time of such RPPS Transmission, as
reported by the Federal Reserve Bank (the “RPPS Transmission Limit”).”
          (d) The first sentence of Section 5.3(d) is deleted in its entirety
and the following substituted in lieu thereof:
     “Neither SPV nor Servicer, on behalf of SPV, will initiate any E-Pay
Transmission which would cause the aggregate total dollar amount of all E-Pay
Transmissions originated no any Business Day to exceed the lesser of (i)
$50,000,000, or (ii) as calculated by Bank, the sum of (a) the Immediate Fair
Market Value of all cash and Investments in the Accounts at the time of such
E-Pay Transmission, plus (b) 90% of the aggregate total dollar amount of all ACH
debit entries which have been originated on such Business Day at the time of
such E-Pay Transmission, as reported by the Federal Reserve Bank, less (c) the
aggregate total dollar amount of all ACH credit entries which have been
originated on such Business Day at the time of such E-Pay Transmission, as
reported by the Federal Reserve Bank (the “E-Pay Transmission Limit”).”
     Section 2. Certain References. Each reference to the Master Agreement in
any of the Transaction Documents shall be deemed to be a reference to the Master
Agreement, as further amended by this Amendment.
     Section 3. Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

2



--------------------------------------------------------------------------------



 



     Section 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 5. Effect. Except as expressly herein amended, the terms and
conditions of the Master Agreement shall remain unchanged and in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
     Section 7. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Master
Agreement.
     Section 8. No Waiver/Bring-down of Representations. This Amendment shall
not be construed as a waiver of any Event of Default that may be in existence as
of the date hereof or that hereafter may occur. To be effective, any such waiver
shall be expressly granted in writing and shall be limited to the extent set
forth therein. Servicer and SPV hereby certify that all representations made by
them in the Master Agreement remain true and correct in all material respects as
if made on and as of the date hereof except to the extent that facts and
circumstances have changed so as to render such representations untrue or
misleading but where such changes in facts or circumstances are permitted by the
terms of the Master Agreement and/or do not otherwise constitute an Event of
Default thereunder.
[SIGNATURES ON NEXT PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Master Agreement to be executed as of the date first above written.

            BASTOGNE, INC.
      By:   /s/ Keven Madsen         Name:   Keven Madsen        Title:   Vice
President and Treasurer        CHECKFREE SERVICES CORPORATION
      By:   /s/ David E. Mangum         Name:   David E. Mangum        Title:  
Executive Vice President and CFO        CHECKFREE CORPORATION, solely in its
capacity as Parent under Sections 7.2, 7.7, 7.9, 7.16, 7.28 and 9.7 of the
Master Agreement, as amended
      By:   /s/ David E. Mangum         Name:   David E. Mangum        Title:  
Executive Vice President and CFO        SUNTRUST BANK
      By:   /s/ Brian K. Peters         Name:   Brian K. Peters        Title:  
Managing Director     

Acknowledged and consented to by Guarantor

          CHECKFREE SERVICES CORPORATION    
 
       
By:
  /s/ David E. Mangum    
 
 
 
Name: David E. Mangum    
 
  Title: Executive Vice President and CFO    

Date: August 3, 2007

 